DETAILED ACTION
Status of the Application
The following is a Final Office Action. In response to Examiner's communication of July 6, 2022, Applicant, on October 5, 2022, amended claims 1, 3, 14, 15, & 17 and canceled claims 9, 16, & 18. Claims 1-8, 10-15, & 17 are now pending in this application and have been rejected below. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
Applicant's amendments are sufficient to overcome the 35 USC 101 rejections; therefore, the 35 USC 101 rejections are withdrawn.
Applicant's amendments render moot the prior art rejections and necessitate new grounds for rejection under 35 USC 103. Therefore, the new ground for rejection are set forth below.


Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered.  Applicant's arguments regarding the 35 USC 101 rejections of claims 1-8, 10-15, & 17 for being directed to an abstract idea are persuasive. Therefore, the rejections of claims 1-8, 10-15, & 17 for being directed to an abstract idea are withdrawn. 
Further, Applicant’s arguments and amendments are sufficient to overcome the 35 USC 101 rejections of claims 1-8 & 10-14 for being directed to software per se, and thus, the 35 USC 101 rejections of claims 1-8 & 10-14 for being directed to software per se are withdrawn.


Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are now moot in view of new grounds for rejection necessitated by Applicant’s amendments for the reasons set forth below.















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11, 13-15, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eidelman, et al. (US 20170308799 A1), hereinafter Eidelman, in view of Clark, et al. (US 20200050620 A1), hereinafter Clark.
Regarding claim 1, Eidelman discloses a legal information processing system comprising ([0008]):
a key person setting section configured to set one or more key people that are related people related to a law, regulation, or standard ([0178], organization access module 705 may require authentication from a user that confirms the user is a member of the first organization in order to access prediction system 701, [0260], user(s) 107 may create and update a profile during their engagement with system 100 including a set of user preferences that indicate the type of data the user is interested in, [0158], the server identifies a future event via a query from a user via a data input from the user inputting the number of a pending legislative bill);
an information gathering section configured to gather at least public information including a history of revisions to the law, regulations, or standard,, the key person set by the key person setting section being involved in creating or publishing the public information ([0154]-[0156], [0380], at step 610, the server accesses scraped data of a document associated with one or more policy makers or polices from the Internet to identify a currently pending legislative bill, including publicly available information from online websites associated with government entities, non-profit corporations, private organizations, etc., including policymaking documents, including legislative bills in the form of proposed legislation, regulations, or judicial proceedings from various government bodies, including at the local, state, or federal level, [0382], scraping to identify information about legislators slated to vote on the identified pending legislative bill may include past voting history of legislatures on similar or opposing bills, [0162], the server may access the voting history of a policymaker (e.g., using policymaker database 501) and then determine the likelihood of that policymaker voting a particular way on a particular policy based on similarities between the policy and other policies included in the voting history, [0166], at step 660, the server may receive proprietary information from a user, such as information obtained by the user from a subscription news service, [0260], user(s) 107 may create and update a profile during their engagement with system 100 including a set of user preferences that indicate the type of data the user is interested in, in the form of specific terms that occur in documents, broad or specific subject areas which are produced by system 100 via analysis to categorize the document, [0279], if a user-defined wanted to create subject area model for “background checks for teen drivers,” a user may select existing documents they deem relevant to the issue, select the set, or types of feature they want to extract, for example, phrases occurring in the document); and
a revision predicting section configured to predict a revision trend of the law, regulation, or standard ([0157]-[0158], [0161], at step 630, the server determines an initial prediction regarding a future event by applying models with some or all of the scraped data as input, wherein the server may identify the future event as the outcome of a floor vote on that bill or the enactment or non-enactment of the pending rule, and at step 640, the server determines the initial likelihood of the initial prediction, e.g., the likelihood the bill is to pass, and [0169], the system determines a subsequent likelihood based on the scraped information and the proprietary information) with a neural network based inference engine that has undergone a learning process based on learning data and a parameter updating section ([0113], the method generates the model using machine learning, wherein the model may comprise a neural network model, and the model may be modified and/or updated using machine learning such that the model is modified during subsequent uses of the model, [0152] the prediction and likelihood identification module generates and uses the models discussed above are to output one or more predictions and/or one or more likelihoods related to a future event), the learning data is content of the public information …, the public information being gathered by the information gathering section and the parameter updating section updates each value of a parameter group in a manner to decrease an error generated by a comparison of an actual output value of the inference engine with an idealized output value of the inference engine ([0267], [0270], [0272]-[0273], feedback on the predicted outcome of a given model includes agreement with the predicted outcome of a given legislator voting favorability for a bill (i.e. decrease an error generated by a comparison of an actual output value of the inference engine with an idealized output value of the inference engine), feedback on training instances such as documents (i.e. the learning data is content of the public information) may give higher or lower weight for computation of model parameters (i.e. updates each value of a parameter group), and feedback on the predicted output of the model or part of the model, such as weighting or parameters, results in the model being recomputed (i.e. updates each value of a parameter group), wherein re-computation may include removal of features from a training instance (i.e. the learning data is content of the public information and updates each value of a parameter group) when the system data was incorrect (i.e. decrease an error generated by a comparison of an actual output value of the inference engine with an idealized output value of the inference engine) and changing of weights applied to features of a training instance (i.e. updates each value of a parameter group), [0112]-[0113], the method generates the model based on a collection of documents comprising a training set including documents created during or related to policymaking, and the method generates the model using machine learning (i.e. the learning data is content of the public information), and the model may be modified and/or updated using machine learning such that the model is modified during subsequent uses of the model), wherein 
the legal information processing system handles the public information or private information with one or more computers ([0116], [0118], [0128], the system 100 consistent with the embodiments disclosed herein includes a server 105 that sends information to and/or receives information from user(s) 107 using one or more devices through network 101), wherein general key people out of the one or more key people, or a key person related to product development in his or her own company is involved in creating or publishing the public information or the private information ([0260], users create profiles including preferences including feedback and the type of data the user is interested in, such as specific subject areas which are produced by system 100 via analysis to categorize the document, local or global milestones, and policymakers associated with the data, [0107], [0109], the outcome may refer to which persons or companies will submit comments on a rule (i.e. key person related to product development in his or her own company being involved in creating or publishing the public information or the private information) and an impact that a policy has on one or more sectors of an economy (e.g., manufacturing or retail), one or more industries within an economy (e.g., health care industry or services industry), or one or more companies (e.g., a non-profit, a public corporation, a private business, or a trade association) (i.e. key person related to product development in his or her own company being involved in developing manufactured, retail, and healthcare products and creating or publishing the public information or the private information)), 
the legal information processing system further comprising: 
an information classifying unit that classifies information in prescribed syntax units obtained by parsing the public information or the private information, into each category of the law, regulation, or standard ([0103], the present disclosure aggregates documents produced during and/or related to policymaking, converts each aggregated document to one or more forms appropriate for machine analysis represented as an N-dimensional vector with coordinates determined by one or more words, phrases, sentence, paragraphs, pages, and/or combinations thereof, wherein the vector represent features associated with the document, including terms of interest or other linguistic pattern derived from the text of or a subset of the text of the document derived from at least one linguistic pattern, e.g., a part-of-speech identification, syntactic parsing, mood/sentiment analysis, tone analysis, or the like); and 
a matching information extracting unit that extracts matching information indicating matching points or differing points in interpretation between enactment content of the law, regulation, or standard and a development category of a product  ([0107], the outcome may refer to which persons or companies will submit comments on a rule, whether the rule will be amended in response to one or more comments, whether or not it will be recommended out of committee, whether or not it will be put to a floor vote, what the final tally of the floor vote will be, [0441], [0447], text analysis module 3109 may determine the sentiment of a comment stored in database 3101 toward the multi-sectioned policy document, or the like, with varying degrees of stance, position, of disposition, including support or opposition and positive, negative, or neither, and the processor predicts, based on the weighted comments, a predicted outcome for the entire multi-sectioned document or a section of it, e.g., the predicted outcome may be whether a section of the multi-sectioned document will be revised prior to adoption, [0010], [0230]-[0232], [0242], [0245]-[0247], parsing documents and scraping the data includes parsing temporal local milestone, such as introduction of a bill, a bill passing a committee, a floor vote taken on the bill, and the like, and the local temporal milestones are normalized by mapping the local terms to normalized global temporal milestones, and the identified milestones are displayed in a timeline), and 
a client terminal apparatus that provides notification about content of a current law, regulation, or standard requiring revision corresponding to a development category of the product, the content being the matching information extracted in the matching information extracting step, in a case where the development category of the product is input as the public information or the private information (([0261], the user may want to be notified on any predicted outcomes based on particular likelihood threshold, [0149], [0152], prediction and likelihood identification module 511 receives information from policymaker database 501 using system user input module 505, using networks connected to a server storing system user input module 505, and outputs one or more predictions and/or one or more likelihoods related to a future event, [0154]-[0158], [0161], [0165]-[0166], [0173], [0380], at step 610, 630, 660, the server determines an initial prediction regarding a future event including the outcome of a floor vote on that bill or the enactment or non-enactment of the pending rule based on scraped data about policy makers or polices from publicly available information, and a subsequent likelihood based on the scraped information and proprietary information from, and the server transmits the likelihoods to one or more device associated with a user, e.g., a cell phone, a tablet, a smart watch, or other personal computing device, [0230], [0247]-[0249], the identified milestones are displayed in a timeline in a GUI, wherein the milestones include introduction of a bill, a bill passing a committee, a floor vote taken on the bill, and the like).
While Eidelman discloses all of the above, including a revision predicting section configured to predict a revision trend of the law, regulation, or standard with a neural network based inference engine that has undergone a learning process based on learning data and a parameter updating section, the learning data is content of the public information …, the public information being gathered by the information gathering section and the parameter updating section updates each value of a parameter group in a manner to decrease an error generated by a comparison of an actual output value of the inference engine with an idealized output value of the inference engine (as above), and strongly suggests that the learning data content of the public information does indeed include the history of revisions ([0162], the server may determine the initial likelihood based on one or more voting histories or records of one or more policymakers, including accessing the voting history of a policymaker (e.g., using policymaker database 501) and then determine the likelihood of that policymaker voting a particular way on a particular policy based on similarities between the policy and other policies included in the voting history, [0152] [0112]-[0113], the model that outputs the predictions and/or one or more likelihoods are generated based on a collection of documents comprising a training set including documents created during or related to policymaking, and the model may be modified and/or updated using machine learning such that the model is modified during subsequent uses of the model), Eidelman does necessarily not expressly disclose that the disclosed the history of revisions is included in the learning data is content of the public information used in a learning process; however, this feature is taught by further teachings in Clark.
Clark teaches the learning data is content of the public information including the history of revisions ([0016], the system may retrieve data related to existing laws and regulations from numerous sources, such as published legal text, issued or proposed changes to laws, issued regulatory text or proposed changes, and the system circuitry then uses the machine learning techniques described herein to generate an initial model that is trained using mapping of paired relationships between existing laws and regulations to generate proposed regulatory text for new laws, [0092], the system may utilize a similar process to compute a risk score that predicts which regulations are highly active and likely to be updated or changed in the future, wherein the system circuitry, such as monitoring circuitry, may retrieve and process regulatory compliance data from a number of sources described herein, such as regulatory text changes, as a training set to predict the likelihood that enforcement actions in a certain area will occur, and applies results of natural language processing to the existing set of rules and regulations to identify which areas are likely to be active and/or updated in near the future).
Eidelman and Clark are analogous fields of invention because both address the problem of predicting changes to laws. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Eidelman the ability for the learning data to include the history of revisions, as taught by Clark, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the learning data including the history of revisions, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Eidelman with the aforementioned teachings of Clark in order to produce the added benefit of helping assess whether important legal compliance requirement will impact a particular user's business and ensuring compliance with legal requirements. [0119].
Regarding claim 2, the combined teachings of Eidelman and Clark teaches the legal information processing system according to claim 1 (as above). Further, Eidelman discloses further comprising: a specific information acquiring section configured to acquire date information associated with at least the public information gathered by the information gathering section, wherein the revision predicting section predicts the revision trend of the law, regulation, or standard by further using the date information acquired by the specific information acquiring section ([0465]-[0468], [0487], the server may determine the predicted outcomes of a policy and their associated likelihood based on model generated from the scraped data, including the content, document, comments,  and dates of activity, author of comment, authors organization, [0157]-[0158], [0161], at step 630-640, the server determines an initial prediction regarding a future event based on the scraped data, wherein the server may identify the future event as the outcome of a floor vote on that bill or the enactment or non-enactment of the pending rule and the initial likelihood of the initial prediction, [0169], at step 680, the system determines a subsequent likelihood based on the scraped information and the proprietary information, [0108], the outcome of the future event may include the date associated with the future event, e.g., on what date the vote is taken, on what date a rule will be published in the Federal Register).
Regarding claim 3, the combined teachings of Eidelman and Clark teaches the legal information processing system according to claim 2 (as above). Further, Eidelman discloses wherein the revision predicting section predicts the revision trend of the law, regulation, or standard for each category into which the information is classified by the information classifying section ([0103], the present disclosure aggregates documents produced during and/or related to policymaking, converts each aggregated document to one or more forms appropriate for machine analysis represented as an N-dimensional vector with coordinates determined by one or more words, phrases, sentence, paragraphs, pages, and/or combinations thereof, wherein the vector represent features associated with the document, including terms of interest or other linguistic pattern derived from the text of or a subset of the text of the document derived from at least one linguistic pattern, e.g., a part-of-speech identification, syntactic parsing, mood/sentiment analysis, tone analysis, or the like).
Regarding claim 4, the combined teachings of Eidelman and Clark teaches the legal information processing system according to claim 3 (as above). Further, Eidelman discloses wherein the revision predicting section predicts ([0157]-[0158], [0161], at step 630-640, the server determines an initial prediction regarding a future event based on the scraped data, wherein the server may identify the future event as the outcome of a floor vote on that bill or the enactment or non-enactment of the pending rule and the initial likelihood of the initial prediction, [0169], at step 680, the system determines a subsequent likelihood based on the scraped information and the proprietary information) at least one of a revision period, an enforcement period, revision content, and a degree of realization ([0108], the outcome of the future event may include the date associated with the future event, e.g., on what date the vote is taken, on what date a rule will be published in the Federal Register).
Regarding claim 5, the combined teachings of Eidelman and Clark teaches the legal information processing system according to claim 4 (as above). Further, Eidelman discloses wherein the revision predicting section further predicts the degree of realization using at least one of a publication frequency and a number of publications of the public information, a degree of influence of the key person, a domestic or foreign revision history, and a history of handling a revision within a prescribed organization ([0214]-[0215], [0217], [0219], the server may determine the likelihood of an outcome based on predicted positions of one or more policymakers based on determine trends in similar voting patterns between policymakers and how often and the frequency of the policymakers voted together on the same policy, [0441], [0446]-[0447], the text analysis module 3109 may also determine the levels of influence of each comment (e.g., based on the author of the comment), and weigh each comment based on an influence level, and central server 3205 may use text analysis module 3109 to determine the influence level of the comment, and apply a corresponding weight to each comment 3203a, 3203b, and 3203c, and based on the weighted comments, the server predicts a predicted outcome for the entire multi-sectioned document or a section of it).
Regarding claim 6, the combined teachings of Eidelman and Clark teaches the legal information processing system according to claim 4 (as above). Further, Eidelman discloses further comprising: a prediction list creating section configured to select prediction results of the revision predicting section according to the degree of realization and create a revision prediction list including the revision content having the degree of realization that is relatively high ([0225], [0228], figs. 12B, 12E, displays a GUI 1210, 1240 for causing a geographical display including sub-areas to include a list of legislative bills within sub-area 1223 related to the term of interest, and results 1225 may comprise any other list of items related to sub-area 1223 and the term of interest, e.g., a list of pending regulatory rules within sub-area 1223 related to the term of interest, a list of pending court cases within sub-area 1223 related to the term of interest, a list of pending policies within sub-area 1223 related to the term of interest with a likelihood of enactment above a threshold, [0261], a user’s preference may indicate the likelihoods of predicted outcomes which the user is interested in, e.g., the user may only want to be notified on any predicted outcomes with a likelihood indicated at low threshold).
Regarding claim 7, the combined teachings of Eidelman and Clark teaches the legal information processing system according to claim 1 (as above). Further, Eidelman discloses wherein the revision predicting section includes at least one learning device configured to simulate ([0113]-[0114], the model uses machine learning to apply the documents to output the predictions and a likelihoods, [0152], a prediction and likelihood identification module 511 applies one or more models discussed above to output one or more predictions and/or one or more likelihoods of a future event) an organization involved in legislation of the law, regulation, or standard, and
at least the learning device simulates an organization last involved in the legislation of the law, regulation, or standard ([0153], [0157]-[0158], exemplary method 600 for predicting an outcome of a future event includes applying the model to identify the future event as the outcome of a floor vote on that bill, [0108], an “outcome” may include the date associated with the future event, e.g., on what date the vote is taken, on what date a rule will be published in the Federal Register, [0242]-[0247], at step 1320, the server may identify and store one or more local temporal milestones in the data using one or more machine-learned algorithms or other computer-implemented rules, e.g., the server may identified “assigned to committee” as a global temporal milestone corresponding to the identified local temporal milestone of “sent to committee,” and in embodiments including at least two locales, the displayed timeline associated with the first locale and the displayed timeline associated with second locale may be normalized in a common format despite differences between the locals, e.g., a timeline for a legislative bill in Utah may be in the same format as a timeline for a legislative bill in the U.S. Congress), regardless of whether a legislative system is a unicameral system, a bicameral system, or another system ([0182], the present disclosure may relate to policymaking among various governmental levels (e.g., an international level, a federal level, a state level), and Examiner notes the federal government of the US is bicameral and the state of Nebraska is unicameral).
Regarding claim 8, the combined teachings of Eidelman and Clark teaches the legal information processing system according to claim 1 (as above). Further, Eidelman discloses wherein the revision predicting section includes a plurality of learning devices configured to simulate an organization involved in legislation of the law, regulation, or standard, and simulate an organizational structure involved in the legislation of the law, regulation, or standard ([0113]-[0114], the model uses machine learning to apply the documents to output the predictions and a likelihoods, [0152], a prediction and likelihood identification module 511 applies one or more models discussed above to output one or more predictions and/or one or more likelihoods of a future event, [0153], [0157]-[0158], exemplary method 600 for predicting an outcome of a future event includes applying the model to identify the future event as the outcome of a floor vote on that bill, [0108], an “outcome” may include the date associated with the future event, e.g., on what date the vote is taken, on what date a rule will be published in the Federal Register, [0242]-[0247], at step 1320, the server may identify and store one or more local temporal milestones in the data using one or more machine-learned algorithms or other computer-implemented rules, e.g., the server may identified “assigned to committee” as a global temporal milestone corresponding to the identified local temporal milestone of “sent to committee,” and in embodiments including at least two locales, the displayed timeline associated with the first locale and the displayed timeline associated with second locale may be normalized in a common format despite differences between the locals, e.g., a timeline for a legislative bill in Utah may be in the same format as a timeline for a legislative bill in the U.S. Congress).
Regarding claim 10, the combined teachings of Eidelman and Clark teaches the legal information processing system according to claim 2 (as above). Further, Eidelman discloses wherein the specific information acquiring section further acquires related person information configured to specify a related person associated with the public information, separately from the key person involved in creating or publishing the public information ([0260], [0262]-[0263], a profile of a user includes a set of preferences, including the relationship a first user holds to a second user, the type of feedback, models, or other user generated data the first user restricts, or shares, and, both the first and second user may be able to jointly provide feedback, including on existing models, and create new models, or any sub-parts, [0284], the system establishes a profile using data derived from a second users feedback, in the users organization, or from other users, if the second users permission setting allow), and
the key person setting section newly sets, as the key person, the related person specified by the related person information ([0178], an organization access module 705 may require authentication from a user that confirms the user is a member of the first organization in order to access prediction system 701).
Regarding claim 11, the combined teachings of Eidelman and Clark teaches the legal information processing system according to claim 1 (as above). Further, Eidelman discloses wherein the key person setting section sets a national or regional supervisory authority as the key person ([0260], user(s) 107 create and update a profile including a set preference including the users interest in specific terms that occur in documents and policymakers, such as legislators or agencies, and document types, [0100], wherein “policymaker” includes persons having a vote on a particular policy (e.g., a member of a congress or parliament, a member of a regulatory commission or agency, a judge sitting on a panel, etc.)), and
the information gathering section gathers the public information configured to be used by an electronic public notice of the supervisory authority ([0434]-[0435], wherein the outcome of the policymaking each section of the multi-sectioned policy document is influenced by comments through the notice and comment process, and individuals and organizations, including government bodies, and foreign entities may submit their positions regarding the proposed rule, and regulatory agencies then review and respond to these comments made during the process prior to issuing a final rule or obtaining additional feedback, [0106], [0462], the model outputs a prediction of an outcome of a bill, including if a policymaker will cast a vote and the vote will be yes or no, generated by analyzing the comments).
Regarding claim 13, the combined teachings of Eidelman and Clark teaches the legal information processing system according to claim 1 (as above). Further, Eidelman discloses wherein the key person setting section sets, as the related person, a stakeholder in the law, regulation, or standard ([0260], [0262]-[0263], user(s) 107 may create and update a profile during their engagement with system 100 including a set of user preferences that indicate the type of data the user is interested in, and  a set of preferences, including the relationship a first user holds to a second user, the type of feedback, models, or other user generated data the first user restricts, or shares, and, both the first and second user may be able to jointly provide feedback, including on existing models, and create new models, or any sub-parts, [0284], the system establishes a fist profile and a second profile using data derived from a second users feedback, in the users organization, or from other users, if the second users permission setting allow).
Regarding claim 14, the combined teachings of Eidelman and Clark teaches the legal information processing system according to claim 1 (as above). Further, Eidelman discloses wherein the one or more computers and the client terminal apparatus are installed domestically or in a foreign country and further configured ([0116], [0118], [0128], the system 100 consistent with the embodiments disclosed herein includes a server 105 that sends information to and/or receives information from user(s) 107 using one or more devices through network 101) to provide notification about at least the revision trend of the law, regulation, or standard predicted by the revision predicting section, and
the client terminal apparatus accesses, domestically or from the foreign country, the revision trend of the law, regulation, or standard predicted by the revision predicting section based on at least public content indicated by the public information ([0149], [0152], prediction and likelihood identification module 511 receives information from policymaker database 501 using system user input module 505, using networks connected to a server storing system user input module 505, and outputs one or more predictions and/or one or more likelihoods related to a future event, [0154]-[0158], [0161], [0165]-[0166], [0173], [0380], at step 610, 630, 660, the server determines an initial prediction regarding a future event including the outcome of a floor vote on that bill or the enactment or non-enactment of the pending rule based on scraped data about policy makers or polices from publicly available information, and a subsequent likelihood based on the scraped information and proprietary information from, and the server transmits the likelihoods to one or more device associated with a user, e.g., a cell phone, a tablet, a smart watch, or other personal computing device).
Regarding claim 15, this claim is substantially similar to claim 1, and is, therefore, rejected on the same basis as claim 1. While claim 15 is directed toward a method which computers execute, Eidelman discloses a method as claimed. [0009].
Regarding claim 17, Eidelman discloses a legal information processing method in which one or more computers execute:
a key person setting step of setting one or more key people that are related people related to a law, regulation, or standard ([0178], organization access module 705 may require authentication from a user that confirms the user is a member of the first organization in order to access prediction system 701, [0260], user(s) 107 may create and update a profile during their engagement with system 100 including a set of user preferences that indicate the type of data the user is interested in, [0158], the server identifies a future event via a query from a user via a data input from the user inputting the number of a pending legislative bill);
an information gathering step of gathering at least public information including a history of revisions to the law, regulations, or standard, the set key person being involved in creating or publishing the public information ([0154]-[0156], [0380], at step 610, the server accesses scraped data of a document associated with one or more policy makers or polices from the Internet to identify a currently pending legislative bill, including publicly available information from online websites associated with government entities, non-profit corporations, private organizations, etc., including policymaking documents, including legislative bills in the form of proposed legislation, regulations, or judicial proceedings from various government bodies, including at the local, state, or federal level, [0382], scraping to identify information about legislators slated to vote on the identified pending legislative bill may include past voting history of legislatures on similar or opposing bills, [0162], the server may access the voting history of a policymaker (e.g., using policymaker database 501) and then determine the likelihood of that policymaker voting a particular way on a particular policy based on similarities between the policy and other policies included in the voting history, [0166], at step 660, the server may receive proprietary information from a user, such as information obtained by the user from a subscription news service, [0260], user(s) 107 may create and update a profile during their engagement with system 100 including a set of user preferences that indicate the type of data the user is interested in, in the form of specific terms that occur in documents, broad or specific subject areas which are produced by system 100 via analysis to categorize the document, [0279], if a user-defined wanted to create subject area model for “background checks for teen drivers,” a user may select existing documents they deem relevant to the issue, select the set, or types of feature they want to extract, for example, phrases occurring in the document); and 
a predicting step of predicting a revision trend of the law, regulation, or standard  ([0157]-[0158], [0161], at step 630, the server determines an initial prediction regarding a future event by applying models with some or all of the scraped data as input, wherein the server may identify the future event as the outcome of a floor vote on that bill or the enactment or non-enactment of the pending rule, and at step 640, the server determines the initial likelihood of the initial prediction, e.g., the likelihood the bill is to pass, and [0169], the system determines a subsequent likelihood based on the scraped information and the proprietary information) with a neural network based inference engine that has undergone a learning process based on learning data and parameter updating ([0113], the method generates the model using machine learning, wherein the model may comprise a neural network model, and the model may be modified and/or updated using machine learning such that the model is modified during subsequent uses of the model, [0152] the prediction and likelihood identification module generates and uses the models discussed above are to output one or more predictions and/or one or more likelihoods related to a future event), the learning data is content of the gathered public information … and the parameter updating includes updates to each value of a parameter group in a manner that decreases an error generated by a comparison of an actual output value of the inference engine with an idealized output value of the inference engine ([0267], [0270], [0272]-[0273], feedback on the predicted outcome of a given model includes agreement with the predicted outcome of a given legislator voting favorability for a bill (i.e. decrease an error generated by a comparison of an actual output value of the inference engine with an idealized output value of the inference engine), feedback on training instances such as documents (i.e. the learning data is content of the public information) may give higher or lower weight for computation of model parameters (i.e. updates each value of a parameter group), and feedback on the predicted output of the model or part of the model, such as weighting or parameters, results in the model being recomputed (i.e. updates each value of a parameter group), wherein re-computation may include removal of features from a training instance (i.e. the learning data is content of the public information and updates each value of a parameter group) when the system data was incorrect (i.e. decrease an error generated by a comparison of an actual output value of the inference engine with an idealized output value of the inference engine) and changing of weights applied to features of a training instance (i.e. updates each value of a parameter group), [0112]-[0113], the method generates the model based on a collection of documents comprising a training set including documents created during or related to policymaking, and the method generates the model using machine learning (i.e. the learning data is content of the public information), and the model may be modified and/or updated using machine learning such that the model is modified during subsequent uses of the model),
the one or more computers further execute: a specific information acquiring step of acquiring date information associated with the public information gathered in the information gathering step  ([0465]-[0468], [0487], the server may determine the predicted outcomes of a policy and their associated likelihood based on model generated from the scraped data, including the content, document, comments,  and dates of activity, author of comment, authors organization, [0157]-[0158], [0161], at step 630-640, the server determines an initial prediction regarding a future event based on the scraped data, wherein the server may identify the future event as the outcome of a floor vote on that bill or the enactment or non-enactment of the pending rule and the initial likelihood of the initial prediction, [0169], at step 680, the system determines a subsequent likelihood based on the scraped information and the proprietary information, [0108], the outcome of the future event may include the date associated with the future event, e.g., on what date the vote is taken, on what date a rule will be published in the Federal Register); and 
an information classifying step of classifying information in prescribed syntax units obtained by parsing the public information, into each category of the law, regulation, or standard ([0103], the present disclosure aggregates documents produced during and/or related to policymaking, converts each aggregated document to one or more forms appropriate for machine analysis represented as an N-dimensional vector with coordinates determined by one or more words, phrases, sentence, paragraphs, pages, and/or combinations thereof, wherein the vector represent features associated with the document, including terms of interest or other linguistic pattern derived from the text of or a subset of the text of the document derived from at least one linguistic pattern, e.g., a part-of-speech identification, syntactic parsing, mood/sentiment analysis, tone analysis, or the like), 
the one or more computers include a legal component comparison database in which, for each component unit of a product regulated by a law, regulation, or standard, a category of the law, regulation, or standard corresponding to the component is assigned ([0159]-[0160], the server may receive the query regarding an outcome before accessing scraped data or before storing the data based on tags in the data, such as if the user query included “healthcare,” the server may determine which scraped data to access based on whether the data was tagged as related to “healthcare,” including the server may access one or more websites of governmental bodies to identify pending regulations related to the query (in this example, “healthcare”), [0109], wherein “outcome” refers to the impact a policy has on one or more sectors of an economy (e.g., manufacturing or retail), one or more industries within an economy (e.g., health care industry or services industry), or one or more companies (e.g., a non-profit, a public corporation, a private business, or a trade association)),
the predicting step includes predicting a revision trend of the law, regulation, or standard for each category into which the information is classified in the information classifying step, by further using the date information acquired in the specific information acquiring step  ([0465]-[0468], [0487], the server may determine the predicted outcomes of a policy and their associated likelihood based on model generated from the scraped data, including the content, document, comments,  and dates of activity, author of comment, authors organization, [0157]-[0158], [0161], at step 630-640, the server determines an initial prediction regarding a future event based on the scraped data, wherein the server may identify the future event as the outcome of a floor vote on that bill or the enactment or non-enactment of the pending rule and the initial likelihood of the initial prediction, [0169], at step 680, the system determines a subsequent likelihood based on the scraped information and the proprietary information, [0108], the outcome of the future event may include the date associated with the future event, e.g., on what date the vote is taken, on what date a rule will be published in the Federal Register), 
for the revision trend, at least one of a revision period, an enforcement period, revision content, and a degree of realization is predicted ([0108], the outcome of the future event may include the date associated with the future event, e.g., on what date the vote is taken, on what date a rule will be published in the Federal Register, [0157]-[0158], [0161], at step 630-640, the server determines an initial prediction regarding a future event based on the scraped data, wherein the server may identify the future event as the outcome), and
for the revision trend, the degree of realization is predicted by further using at least one item from among at least a publication frequency and a number of publications of the public information, a degree of influence of the key person, a domestic or foreign revision history, and a history of handling a revision within a prescribed organization  ([0214]-[0215], [0217], [0219], the server may determine the likelihood of an outcome based on predicted positions of one or more policymakers based on determine trends in similar voting patterns between policymakers and how often and the frequency of the policymakers voted together on the same policy, [0441], [0446]-[0447], the text analysis module 3109 may also determine the levels of influence of each comment (e.g., based on the author of the comment), and weigh each comment based on an influence level, and central server 3205 may use text analysis module 3109 to determine the influence level of the comment, and apply a corresponding weight to each comment 3203a, 3203b, and 3203c, and based on the weighted comments, the server predicts a predicted outcome for the entire multi-sectioned document or a section of it), and 
wherein the one or more computers further execute: a prediction list creating step of selecting prediction results obtained in the predicting step according to the degree of realization and creating a revision predicting list including the revision content having the degree of realization that is relatively high ([0154]-[0158], [0161], [0165]-[0166], [0173], [0380], the server transmits the likelihoods to one or more device associated with a user, e.g., a cell phone, a tablet, a smart watch, or other personal computing device, [0225], [0228], figs. 12B, 12E, displays a GUI 1210, 1240 for causing a geographical display including sub-areas to include a list of legislative bills within sub-area 1223 related to the term of interest, and results 1225 may comprise any other list of items related to sub-area 1223 and the term of interest, e.g., a list of pending regulatory rules within sub-area 1223 related to the term of interest, a list of pending court cases within sub-area 1223 related to the term of interest, a list of pending policies within sub-area 1223 related to the term of interest with a likelihood of enactment above a threshold, [0261], a user’s preference may indicate the likelihoods of predicted outcomes which the user is interested in, e.g., the user may only want to be notified on any predicted outcomes with a likelihood indicated at low threshold);
a component specifying step of, correspondingly to a classification category assigned to the revision content recorded in the revision predicting list, specifying the product and component to be adapted to the revision content by using the legal component comparison database ([0159]-[0160], the server may receive the query regarding an outcome before accessing scraped data or before storing the data based on tags in the data, such as if the user query included “healthcare” to query the outcome of the vote of a bill regarding healthcare); and
a notification step of notifying a person within a company … to the revision content about at least a revision period, an enforcement period, revision content, and a component to be adapted, based on the history of handling the revision within the prescribed organization ([0261], the user may want to be notified on any predicted outcomes based on particular likelihood threshold, [0149], [0152], prediction and likelihood identification module 511 receives information from policymaker database 501 using system user input module 505, using networks connected to a server storing system user input module 505, and outputs one or more predictions and/or one or more likelihoods related to a future event, [0154]-[0158], [0161], [0165]-[0166], [0173], [0380], at step 610, 630, 660, the server determines an initial prediction regarding a future event including the outcome of a floor vote on that bill or the enactment or non-enactment of the pending rule based on scraped data about policy makers or polices from publicly available information, and a subsequent likelihood based on the scraped information and proprietary information from, and the server transmits the likelihoods to one or more device associated with a user, e.g., a cell phone, a tablet, a smart watch, or other personal computing device).
While Eidelman discloses all of the above, including a predicting step of predicting a revision trend of the law, regulation, or standard with a neural network based inference engine that has undergone a learning process based on learning data and parameter updating, the learning data is content of the gathered public information … and the parameter updating includes updates to each value of a parameter group in a manner that decreases an error generated by a comparison of an actual output value of the inference engine with an idealized output value of the inference engine (as above), and strongly suggests that the learning data content of the public information does indeed include the history of revisions ([0162], the server may determine the initial likelihood based on one or more voting histories or records of one or more policymakers, including accessing the voting history of a policymaker (e.g., using policymaker database 501) and then determine the likelihood of that policymaker voting a particular way on a particular policy based on similarities between the policy and other policies included in the voting history, [0152] [0112]-[0113], the model that outputs the predictions and/or one or more likelihoods are generated based on a collection of documents comprising a training set including documents created during or related to policymaking, and the model may be modified and/or updated using machine learning such that the model is modified during subsequent uses of the model), Eidelman does necessarily not expressly disclose that the disclosed the history of revisions is included in the learning data is content of the public information used in a learning process; however, this feature is taught by further teachings in Clark.
Clark teaches the learning data is content of the gathered public information including the history of revisions ([0016], the system may retrieve data related to existing laws and regulations from numerous sources, such as published legal text, issued or proposed changes to laws, issued regulatory text or proposed changes, and the system circuitry then uses the machine learning techniques described herein to generate an initial model that is trained using mapping of paired relationships between existing laws and regulations to generate proposed regulatory text for new laws, [0092], the system may utilize a similar process to compute a risk score that predicts which regulations are highly active and likely to be updated or changed in the future, wherein the system circuitry, such as monitoring circuitry, may retrieve and process regulatory compliance data from a number of sources described herein, such as regulatory text changes, as a training set to predict the likelihood that enforcement actions in a certain area will occur, and applies results of natural language processing to the existing set of rules and regulations to identify which areas are likely to be active and/or updated in near the future).
Further, while Eidelman discloses all of the above, including a notification step of notifying a person within a company … to the revision content about at least a revision period, an enforcement period, revision content, and a component to be adapted, based on the history of handling the revision within the prescribed organization (as above), Eidelman does not appear to expressly disclose that the person within a company is necessarily in charge of a component to be adapted; however, this feature is taught by further teachings in Clark.
Clark teaches a notification step of notifying a person within a company in charge of a component to be adapted to the revision content about at least a revision period, an enforcement period, revision content, and a component to be adapted ([0008]-[0009], [0087], [0100], the system implements a graphical user interface that displays, in real-time, a dashboard of the most recent regulatory compliance information tailored to that company and its business operations, wherein the user interface and dashboard provides a central hub where company representative and team members can log on, view outstanding tasks and the progress of those tasks in order to manage the workflow environment, as well as receive valuable information about regulatory issues that may affect their company and the steps needed to be taken to comply with those regulations, and the task display may display information identifying the relevant regulatory entity, a description of the task, a stage identifying whether the task is complete or open, a due date for completing the task, and [0014], wherein the system allows service providers to associate their products or services with a particular regulatory requirement, rule, module, industry).
Eidelman and Clark are analogous fields of invention because both address the problem of predicting changes to laws. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Eidelman the ability for the learning data to include the history of revisions and the notification to be to the person in the company in charge of a component to be adapted, as taught by Clark, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of learning data including the history of revisions and notifying the person in the company in charge of a component to be adapted, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Eidelman with the aforementioned teachings of Clark in order to produce the added benefit of helping assess whether important legal compliance requirement will impact a particular user's business and ensuring compliance with legal requirements. [0119].
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eidelman, et al. (US 20170308799 A1), hereinafter Eidelman, in view of Clark, et al. (US 20200050620 A1), hereinafter Clark, in further view of Grainger. (US 20020161733 A1), hereinafter Grainger.
Regarding claim 12, Eidelman discloses the legal information processing system according to claim 1 (as above). Further, while Eidelman discloses all of the above, and wherein the information gathering section gathers, as the public information, an official document published based on a patent system or similar system ([0154]-[0156], [0380], at step 610, the server accesses scraped data of a document associated with one or more policy makers or polices from the Internet to identify a currently pending legislative bill, including publicly available information from online websites associated with government entities, non-profit corporations, private organizations, etc., including policymaking documents, including legislative bills in the form of proposed legislation proposed by an administrative agency (e.g., a rule promulgated by the United States Patent and Trademark Office)), Eidelman does not appear to expressly disclose the remaining elements of the following limitations, which however, are taught by further teachings in Grainger.
Grainger teaches wherein the information gathering section gathers, as the public information, an official document published based on a patent system or similar system, with the key person being an inventor or applicant thereof under law ([0027], [0041], [0046], [0095], the IP data processing system 100 provides technology developers 110 and associated patent law firms 120 a central data repository, including an electronic mailroom 107 that includes programs that interface to the standards set by each patent office 140, including the ability to interface to USPTO's Patent Application Information Retrieval (PAIR) system using appropriate digital certificates to track and update status information for pending patent applications, and IP data processing system 100 generates Web pages that allow individual inventors to check on the status of their invention disclosures/patent applications, [0062], system 100 assigns each user one or more roles, such as inventor, responsible practitioner, etc., [0082]-[0083], discussion Items can create a Task that sends an alert notifying a recipient that he or she has a message to respond to, wherein task attributes contain alert information for client systems, such as the name of the task to be performed (e.g., response due in Patent Office, new discussion item to read, etc.), and the identity of the user whose responsibility it is to perform the task).
Eidelman and Grainger are analogous fields of invention because both address the problem of distributing legal documents to relevant persons. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Eidelman the ability to gather, as the public information, an official document published based on a patent system or similar system, with the key person being an inventor or applicant thereof under law, as taught by Grainger, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of gathering, as the public information, an official document published based on a patent system or similar system, with the key person being an inventor or applicant thereof under law, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Eidelman with the aforementioned teachings of Grainger in order to produce the added benefit of improved methods of facilitating the preparation of intellectual property documents, including patent applications, securing intellectual property rights and managing intellectual property assets, including pending patent applications and issued or granted patents are desirable. [0013].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623